          Case 1:18-cv-00274-TJK Document 22 Filed 01/22/19 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
 ___________________________________
                                     )
JUSTIN MARKIEWICZ,                   )
                                     )
      Plaintiff,                     )
                                     )
      v.                             ) Civil Action No.: 18-CV-00274 (TJK)
                                     )
DISTRICT OF COLUMBIA,                )
                                     )
      Defendant.                     )
 ___________________________________ )

               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff Justin

Markiewicz and Defendant District of Columbia, through their respective counsel, file this Joint

Stipulation of Dismissal with Prejudice. The parties have settled this matter and herein stipulate

to the dismissal of this action with prejudice. Each party to bear their own costs.

                                              Respectfully submitted,

                                              /s/ Jordan Z. Nye     _________
                                              Jordan Z. Nye
                                              Ackerman Brown, PLLC
                                              2101 L Street, N.W., Suite 440
                                              Washington, DC 20037
                                              (202) 350-3216 (Telephone)
                                              Email: jordan.nye@ackermanbrown.com
                                              Counsel for Plaintiff

                                              AND

                                              KARL A. RACINE
                                              Attorney General for the District of Columbia

                                              GEORGE C. VALENTINE
                                              Deputy Attorney General
                                              Civil Litigation Division


                                              /s/ Alicia M. Cullen
                                              ALICIA M. CULLEN [1015227]
Case 1:18-cv-00274-TJK Document 22 Filed 01/22/19 Page 2 of 2




                           Acting Chief, Civil Litigation Division Section III
                           441 4th Street, N.W., Suite 630 South
                           Washington, D.C. 20001
                           (202) 442-9840 (Telephone)
                           (202) 715-7721 (Fax)
                           Email: alicia.cullen@dc.gov
                           Counsel for Defendant District of Columbia




                              2
